 This document was signed electronically on October 9, 2019, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: October 9, 2019




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

  In re                                             )
                                                    ) Case No. 18-50757 (Jointly Administered)
  FIRSTENERGY SOLUTIONS CORP., et al.,              )
                                                    ) Chapter 11
                  Debtors.                          )
                                                    ) Judge Alan M. Koschik

               ORDER SETTING CONTINUED CONFIRMATION HEARING
              ON THE DEBTORS’ PROPOSED PLAN OF REORGANIZATION

          The Debtors’ Seventh Amended Joint Plan of Reorganization (Docket No. 3056) was last

 set for a Confirmation Hearing on August 20-21, 2019. Pursuant to this Court’s August 26, 2019

 Order Sustaining the Objection of Utility and Electrical Workers Unions to Plan Confirmation,

 Adjourning Hearing, and Setting Status Conference (Docket No. 3109), the Confirmation

 Hearing has been adjourned to an unspecified date.

          On October 8, 2019, during the most recent status conference held by the Court

 concerning plan confirmation, the Debtors and the Utility and Electrical Workers Unions (the

 “Unions”) advised the Court that they have successfully negotiated amendments to their




18-50757-amk       Doc 3255     FILED 10/09/19      ENTERED 10/09/19 13:02:12          Page 1 of 2
 collective bargaining agreements (the “CBAs”) permitting the Debtors to assume the CBAs and

 that the Debtors are prepared to present to the Court for confirmation an amended plan of

 reorganization providing for the assumption of the CBAs. The Court has determined that it is

 appropriate now to schedule a continued Confirmation Hearing to consider confirmation of the

 Debtors’ anticipated amended plan of reorganization, which the Court understands will be filed

 soon.

         Based on the foregoing, and the matters discussed during the status conference on Plan

 Confirmation held yesterday, October 8, 2019,

         IT IS HEREBY ORDERED THAT:

         1.     The Confirmation Hearing shall be continued on October 15, 2019, at 10:00

 a.m., consolidated with the scheduled omnibus hearing in this case, in Courtroom 260 of the

 John F. Seiberling Federal Building & U.S. Courthouse, 2 South Main Street, Akron, Ohio.

                                               ###




                                               -2-


18-50757-amk      Doc 3255     FILED 10/09/19        ENTERED 10/09/19 13:02:12         Page 2 of 2
